Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the subscriber" in lines 4.  There is insufficient antecedent basis for this limitation in the claim.  This is the first recitation of the term the subscriber, therefore it should recite as “a subscriber”.  
Claim 1 recites the limitation "a behavior state processing unit" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  Is this the same behavior state processing unit of line 17 or not?
Claim 1 recites the limitation "the one or more wireless transceiver" in line 24, 26, 28 and 60.  There is insufficient antecedent basis for this limitation in the claim.  Is this referring to “a plurality of wireless transceivers” of line 22?  Consistent terms should be used.
Claim 1 recites the limitation "obtaining biometric data" in line 27.  There is insufficient antecedent basis for this limitation in the claim.  Is this the biometric data obtained in line 15 or a different obtaining process?
Claim 1 recites the limitation “the individual face" in line 30.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation "the one or more timers" in line 36.  There is insufficient antecedent basis for this limitation in the claim.  Since this is the first introduction of timers, it should recite “generate one or more timers”.  
Claim 1 recites the limitation "the one or more behavior state duration timers" in lines 37 and 40.  There is insufficient antecedent basis for this limitation in the claim.  Is this referring to the one or more timers in line 36?  Consistent terms should be used.
Claim 1 recites the limitation "the one or more predetermined schedule position" in line 38.  There is insufficient antecedent basis for this limitation in the claim.  It is uncertain what this is referring to since there were no prior introduction of multiple schedule portions.
Claim 1 recites the limitation "the terminal behavior" in line 45.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation "the predetermined value" in line 48.  There is insufficient antecedent basis for this limitation in the claim.  It is uncertain what this is referring to. 
Claim 1 recites the limitation "the one or more A/V recording and recording apparatus" in lines 49 and 50.  There is insufficient antecedent basis for this limitation in the claim.  Are these the same as the one or more A/V recording and communication apparatus of line 13?
Claim 1 recites the limitation "the wireless transceiver" in line 58.  There is insufficient antecedent basis for this limitation in the claim.  Is this referring to one of the plurality of wireless transceiver of line 22?
Claim 1 recites the limitation "VSIM server" in line 63.  There is insufficient antecedent basis for this limitation in the claim.  Is this the same VSIM server of line 22?
Claim 3 recites the limitation “the virtual representation of the subscriber face" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Is this referring to “a virtual representation of the individual face” of line 30 in claim 1?  Consistent terms should be used.
Claim 3 recites the limitation “the virtual representation of the subscriber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Is this referring to “a virtual representation of the individual face” of line 30 in claim 1 or the virtual representation of the subscriber face in line 1 of claim 3?  Consistent terms should be used.
Claim 5 recites the limitation “a first schedule portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The first schedule is not introduced in claim 1.  It appears that claim 5 should depend on claim 4 instead of claim 1. 
Claim 5 recites the limitation “a grace period" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Is this the same grace period of line 37 of claim 1?
Claim 5 recites the limitation “a second schedule portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The second schedule is not introduced in claim 1.  It appears that claim 5 should depend on claim 4 instead of claim 1. 
Claim 6 recites the limitation “the reduced first schedule portion total time" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The reduced first schedule portion total time is not introduced in claim 1.  It appears that claim 6 should depend on claim 5 instead of claim 1. 
Claim 7 recites the limitation “the reduced second schedule portion total time" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The reduced second schedule portion total time is not introduced in claim 1.  It appears that claim 7 should depend on claim 5 instead of claim 1. 
Claims 8 and 9 recites the limitation “the subscriber authentication signal data" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Is this referring to the subscriber authentication signal of claim 1?  Consistent terms should be used.  
Claim 10 recites the limitation “the cellular network" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 11 recites the limitation “the ”keyword” “ in lines 2, 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.  The “keyword” is not introduced in claim 1.  It appears that claim 11 should depend on claim 8 instead of claim 1. 
Claim 16 recites the limitation “the subscriber terminal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Is this referring to the terminal of claim 1?  Consistent terms should be used.
Claim 16 recites the limitation “the ringtone/notification volume adjustment tone volume level” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The ringtone/ notification volume adjustment tone volume level is not introduced in claim 1.  It appears that claim 16 should depend on claim 15 instead of claim 1. 
Claim 17 recites the limitation "the subscriber" in lines 3.  There is insufficient antecedent basis for this limitation in the claim.  This is the first recitation of the term the subscriber, therefore it should recite as “a subscriber”.  However, if this is referring to “a individual” in line 1, consistent terms should be used.
Claim 17 recites the limitation "the one or more A/V recording and communication apparatus" in lines 3.  There is insufficient antecedent basis for this limitation in the claim.  This is the first recitation of the term the one or more A/V recording and communication apparatus, therefore it should recite as “one or more A/V recording and communication apparatus”.  
Claim 17 recites the limitation "the subscriber face" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Do you mean the subscriber’s face?
Claim 17 recites the limitation "the one or more wireless transceiver" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  This is the first recitation of the term one or more wireless transceiver, therefore it should recite as “one or more wireless transceiver”.  
Claim 17 recites the limitation “biometric data of the individual" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Is this referring to the same biometric data of the subscriber in line 3?  Consistent terms should be used.
Claim 17 recites the limitation “the equation equaled value" in line 23.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 17 recites the limitation “a behavior state signal" in line 28.  There is insufficient antecedent basis for this limitation in the claim.  Is this referring to the same behavior state signal in line 1?  
Claim 17 recites the limitation “the subscriber terminal" in lines 28, 32 and 48.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 17 recites the limitation “the subscriber terminal behavior" in line 29.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 17 recites the limitation “a cellular network" in line 32.  There is insufficient antecedent basis for this limitation in the claim.  Is this referring to the same cellular network in line 28?
Claim 17 recites the limitation “the one or more timers" in line 34.  There is insufficient antecedent basis for this limitation in the claim.  This is the first recitation of the term one or more timers, therefore it should recite as “one or more timers”.  
Claim 17 recites the limitation “the subscriber face base mesh metadata " in line 38.  There is insufficient antecedent basis for this limitation in the claim.  Is this referring to the face base mesh metadata in line 35?  Consistent terms should be used.
Claim 17 recites the limitation “biometrics data of the individual" in line 42.  There is insufficient antecedent basis for this limitation in the claim.  Is this referring to the same biometric data of the subscriber in line 3 or the biometric data of the individual in line 15?  Consistent terms should be used.
Claim 17 recites the limitation "the one or more A/V recording and recording apparatus" in lines 41 and 42.  There is insufficient antecedent basis for this limitation in the claim.  Are these the same as the one or more A/V recording and communication apparatus of line 3?

This listing of 112(b) problems is meant to be exemplary not exhaustive.  Applicant should carefully review all of his current claims and any new claims for additional 112, 2nd problem.  The claims also appears to contain numerous grammar errors that render the interpretation/examination of the claims difficult.  Application is suggested to review and correct the grammar errors in the claims in additional to the 112(b) problems indicated above.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
 
Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shen, US 2017/0170856
Qiu et al, US 2011/0117962
LaGrotta et al, US 6,477,361
Siu et al, US 2010/0311391
Liu et al, US 10,084,879
Shi et al, US 2009/0163175
Srinivasan et al, US 2010/0311402

A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
May 31, 2022